          Entered on Docket April 4, 2019                         Below is the Order of the Court.



1
                                                                  _________________________
2                                                                 Timothy W. Dore
                                                                  U.S. Bankruptcy Court
                                                                  (Dated as of Entered on Docket date above)
3

4

5

6
      __________________________________________________________________________
7

8

9
                                                                                Honorable Timothy W. Dore
10                                                                               March 29, 2019; 9:30 a.m.

11                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12
     In re:                                              )    Chapter 7
13                                                       )    Bankruptcy No. 18-12360
     MICHAEL KIDWELL,                                    )
14                                                       )    ORDER OF SALE OF REAL PROPERTY
                     Debtor(s).                          )    OF THE ESTATE FREE AND CLEAR
15                                                       )    OF LIENS AND ENCUMBRANCES

16            THIS MATTER having come regularly before the above-signed judge of the above-entitled

17   court upon the trustee's motion to sell assets of the estate, it appearing that all interested parties have

18   received notice, the court having overruled U.S. Bank’s objection to the sale and made further

19   findings and conclusions on the record at the hearing, now, therefore, it is hereby

20            ORDERED that the trustee, Nancy James, is authorized to sell real property of the estate

21   according to the terms of the purchase and sale agreement attached to Docket No 61, and generally

22   set forth below:

23            Street address of
                      property to be sold:            24514 - 148th Lane S.E.
24                                                    Kent, WA 98042
              Legal description of
25                   property to be sold:             Portion of Southwest quarter of the Northwest quarter
                                                      of Section 23, Township 22 North, Range 5 East,
                                                      W.M.

     ORDER OF SALE OF REAL PROPERTY
     OF THE ESTATE FREE AND CLEAR OF                                             THE LIVESEY LAW FIRM
                                                                                 600 Stewart Street, Suite 1908
     LIENS AND ENCUMBRANCES                                                      Seattle, WA 98101
     190329bOrd Page 1                                                           (206) 441-0826

      Case 18-12360-TWD            Doc 69      Filed 04/04/19      Ent. 04/04/19 10:08:54           Pg. 1 of 3
1           Parcel No.:                             232205-9069-01

2           Sale price:                             $376,000.00

3           Terms of sale:                          Cash at Closing

4           Purchaser:                              Bryan Waters and Christie Davenport, and/or assigns
            Purchaser's address:                    1425 South Puget Drive, Unit H-5
5                                                   Renton, WA 98055

6           Costs of sale:                          The estate will pay the real estate agent a commission
                                                    of 6% of the gross sales price or such lesser amount
7                                                   as the agents shall agree to; and, the estate will pay
                                                    those costs of sale customarily paid by the Seller in
8                                                   Western Washington. These costs would include, but
                                                    are not limited to, title insurance, real estate taxes due
9                                                   through the date of sale and one-half of the escrow
                                                    costs. The Seller agrees to pay up to $6,000 of the
10                                                  Buyers’ closing costs.

11          Utility Liens                           In many cases the existence of a utility lien and/or the
                                                    amount of the lien is unknown until closing or
12                                                  thereafter. These liens usually, but not always, are
                                                    equal to the utilities bills incurred over several
13                                                  months. The trustee will pay these liens from the
                                                    sale proceeds.
14
            Encumbrances & approximate
15               claim amounts:                     (1)     U.S. Bank Trust, N.A., as Trustee for LSF9
                                                            Master Participation Trust, by Caliber Home
16                                                          Loans, Inc., deed of trust - $530,000; and
                                                    (2)     Mortgage Electronic Registration Systems,
17                                                          Inc., solely as nominee for the benefit of
                                                            MortgageMaster Service Corporation and
18                                                          CitiMortgage, Inc., deed of trust - $135,000.

19
            IT IS HEREBY FURTHER ORDERED that said sale will be free and clear of all liens and
20
     interests, except real and personal property taxes, said liens and interests to attach to the proceeds
21
     of the sale as though those proceeds were the property, said liens and interests to be satisfied from
22
     those proceeds. The trustee’s right to contest each encumbrance or alleged encumbrance against
23
     the subject property is reserved.
24

25



     ORDER OF SALE OF REAL PROPERTY
     OF THE ESTATE FREE AND CLEAR OF                                          THE LIVESEY LAW FIRM
                                                                              600 Stewart Street, Suite 1908
     LIENS AND ENCUMBRANCES                                                   Seattle, WA 98101
     190329bOrd Page 2                                                        (206) 441-0826

      Case 18-12360-TWD            Doc 69    Filed 04/04/19      Ent. 04/04/19 10:08:54         Pg. 2 of 3
1           IT IS HEREBY FURTHER ORDERED that the estate may pay at closing the ordinary costs

2    of sale referenced above and up to $6,000 of the buyers’ closing costs, also referenced above. The

3    net sale proceeds shall be turned over to the trustee and disbursed only by order of the court.

4           IT IS HEREBY FURTHER ORDERED that the automatic stay under Federal Rule of

5    Bankruptcy Procedure 6004(h) shall not apply to the transaction(s) approved in this order.

6           IT IS HEREBY FURTHER ORDERED that, as the purchaser is a good faith purchaser for

7    value, the provisions of 11 U.S.C. § 363(m) are applicable to this sale.

8                                  //// END OF ORDER ////

9
     Presented By:
10
     THE LIVESEY LAW FIRM
11

12          /S/ Rory C. Livesey

13   Rory C. Livesey, WSBA #17601
     Attorney for Trustee
14
     The Livesey Law Firm
15   600 Stewart Street, Suite 1908
     Seattle, WA 98101
16   (206) 441-0826

17

18

19

20

21

22

23

24

25



     ORDER OF SALE OF REAL PROPERTY
     OF THE ESTATE FREE AND CLEAR OF                                       THE LIVESEY LAW FIRM
                                                                           600 Stewart Street, Suite 1908
     LIENS AND ENCUMBRANCES                                                Seattle, WA 98101
     190329bOrd Page 3                                                     (206) 441-0826

      Case 18-12360-TWD           Doc 69    Filed 04/04/19     Ent. 04/04/19 10:08:54       Pg. 3 of 3
